IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                        )
                                         )     ID No. 1402002902
  v.                                     )     In and for Kent County
                                         )
RONALD ROGERS,                           )
                                         )
              Defendant.                 )


                                 Submitted: May 11, 2016
                                  Decided: June 28, 2016


        Upon Consideration of Defendant’s Motion For Postconviction Relief
                  Pursuant to Superior Court Criminal Rule 61
                                    DENIED


                                        ORDER

       On this 28th day of June, 2016, upon consideration of the Defendant’s Motion
For Postconviction Relief, the Commissioner’s Report and Recommendation and the
record in this case, it appears that:
       1. The Defendant, Ronald Rogers (“Rogers”), pled guilty on June 25, 2014, to
three counts of Robbery in the First Degree, 11 Del. C. §832(A) and one count of
Robbery in the Second Degree as a lesser included offense of Robbery in the First
Degree. In exchange for Rogers’ plea, the State entered a nolle prosequis on the
remaining charges of three additional counts of Robbery in the First Degree, two
counts of Wearing a Disguise During the Commission of a Felony and one count of
Criminal Mischief. The Court sentenced Rogers, in accordance with the Plea
State v. Rogers
ID No. 1402002902
June 28, 2016

Agreement, to thirty-six years incarceration, suspended after nine years, minimum
mandatory, for probation.
      2. The Defendant did not appeal his conviction or sentence to the Delaware
Supreme Court; instead he filed, pro se, the pending Motion For Postconviction Relief
pursuant to Superior Court Criminal Rule 61. In his motion the Defendant raises the
following grounds for relief: 1) ineffective assistance of counsel; 2) suppression of
favorable evidence; and 3) unfulfilled plea agreement.
      3. The Court referred this motion to Superior Court Commissioner Andrea M.
Freud pursuant to 10 Del. C. §512(b) and Superior Court Criminal Rule 62 for
proposed findings of facts and conclusions of law.
      4. The Commissioner has filed a Report and Recommendation concluding that
the Motion For Postconviction Relief should be denied, because it is procedurally
barred and completely meritless.
      5. No objections to the Report have been filed.
      NOW, THEREFORE, after de novo review of the record in this action, and
for reasons stated in the Commissioner’s Report and Recommendation dated August
19, 2015,
      IT IS ORDERED that the Commissioner’s Report and Recommendation is
adopted by the Court, and the Defendant’s Motion for Postconviction Relief is
DENIED.

                                               /s/ Robert B. Young
                                                          J.


                                           2
State v. Rogers
ID No. 1402002902
June 28, 2016

RBY/lmc
oc: Prothonotary
cc: The Honorable Andrea M. Freud
     Jason C. Cohee, Esq.
     Kathleen K. Amalfiatno, Esq.
     Ronald Rogers, JTVCC




                                    3